Case 4:20-cv-00047-SDJ-CAN Document 70 Filed 03/16/21 Page 1 of 9 PageID #: 1461




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

  EILEEN SMYTH                             §
                                           §
  v.                                       §   CIVIL NO. 4:20-CV-047-SDJ
                                           §
  AMANDA TRAVIS, ET AL.                    §

            MEMORANDUM ADOPTING THE REPORT AND
       RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the Report and Recommendation of the United

 States Magistrate Judge (“Report”), this matter having been referred to the

 Magistrate Judge pursuant to 28 U.S.C. § 636. On December 3, 2020, the Report of

 the Magistrate Judge, (Dkt. #50), was entered containing proposed findings of fact

 and recommendations that Defendant CitiMortgage, Inc.’s Partial Motion to Dismiss,

 (Dkt. #33), and Defendant Cenlar FSB’s Partial Motion to Dismiss, (Dkt. #36), each

 be granted in part and denied in part. Having assessed the Report and considered

 Defendants CitiMortgage, Inc. and Cenlar FSB’s Partial Objection, (Dkt. #52),

 Plaintiff Eileen Smyth’s Objection, (Dkt. #55), and Defendants CitiMortgage, Inc. and

 Cenlar FSB’s Response, (Dkt. #56), the Court determines that the Magistrate Judge’s

 Report and Recommendation, (Dkt. #50), should be adopted.

                                    BACKGROUND

       Plaintiff Eileen Smyth originally filed suit in state court against Defendants

 Amanda Travis, Gilbert Travis, CitiMortgage, Inc. (“CitiMortgage”), and Cenlar FSB

 (“Cenlar”) asserting causes of action arising out of the foreclosure of Smyth’s home.

 Defendants timely removed to this Court. Upon removal, the Court advised the



                                          1
Case 4:20-cv-00047-SDJ-CAN Document 70 Filed 03/16/21 Page 2 of 9 PageID #: 1462




 parties of the different pleading standards in state and federal court and authorized

 the parties to replead as necessary to comply with federal pleading standards.

 (Dkt. #4). Smyth responded by filing her First Amended Complaint. (Dkt. #12).

       Smyth’s First Amended Complaint asserted against CitiMortgage and Cenlar

 claims for breach of contract, violations of the Texas Debt Collection Act (“TDCA”),

 violations of the Real Estate Settlement Procedures Act (“RESPA”), and a “suit to set

 aside the foreclosure sale and cancel the trustee’s deed.” (Dkt. #12). CitiMortgage and

 Cenlar responded by filing motions to dismiss Smyth’s breach-of-contract and TDCA

 claims as well as Smyth’s “suit to set aside the foreclosure sale and cancel the

 trustee’s deed” for failure to state a claim. (Dkt. #19, #20). Noting that the pleading

 deficiencies identified by the motions could potentially be cured, the Magistrate

 Judge granted Smyth the opportunity to amend her complaint to address any

 deficiencies raised by the dismissal motions. (Dkt. #31).

       Smyth responded by filing a Second Amended Complaint, (Dkt. #32), asserting

 the same causes of action but recharacterizing her “suit to set aside the foreclosure

 sale” as a request for a declaratory judgment declaring the foreclosure sale void.

 CitiMortgage and Cenlar again moved to dismiss, this time seeking dismissal of only

 the TDCA claims and the request for declaratory judgment. (Dkt. #33, #36).

       The Magistrate Judge recommended that the Court dismiss Smyth’s TDCA

 claims with prejudice but permit Smyth’s request for declaratory relief to proceed.

 (Dkt. #50 at 12). Each party objected to the Magistrate Judge’s Report. Smyth does

 not object to the Magistrate Judge’s recommendation that her TDCA claims be




                                           2
Case 4:20-cv-00047-SDJ-CAN Document 70 Filed 03/16/21 Page 3 of 9 PageID #: 1463




 dismissed but objects to the recommendation that dismissal be with prejudice because

 “it cannot be said that any amendment would be futile.” (Dkt. #55 at 1–2) (emphasis

 in original). In response, CitiMortgage and Cenlar argue that Smyth should not be

 permitted to amend her complaint again because she has already twice amended her

 complaint. (Dkt. #56 at 1–2).

       CitiMortgage and Cenlar, for their part, object to the Magistrate Judge’s

 recommendation that Smyth be permitted to proceed with her claim for declaratory

 relief. (Dkt. #50 at 11). They argue that the request goes beyond a declaration of

 Smyth’s rights under the Deed of Trust and therefore exceeds the scope of the federal

 Declaratory Judgment Act. Smyth did not file a response to this objection.

                  OBJECTIONS TO REPORT AND RECOMMENDATION

       A party who files timely written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo review of those findings or recommendations

 to which the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.

 72(b)(2)–(3).

 I. Smyth’s Objection

       The Magistrate Judge concluded that Smyth’s TDCA allegations “are little

 more than conclusory statements that Defendants CitiMortgage and Cenlar violated

 the TDCA” and that Smyth’s TDCA claims should be dismissed with prejudice.

 (Dkt. #50 at 8–11). Smyth objects only to the extent that the Magistrate Judge

 recommended that dismissal be with prejudice.




                                          3
Case 4:20-cv-00047-SDJ-CAN Document 70 Filed 03/16/21 Page 4 of 9 PageID #: 1464




        The Magistrate Judge gave Smyth an opportunity to replead in order to cure

 pleading deficiencies raised by CitiMortgage and Cenlar in their dismissal motions.

 (Dkt. #31). While Smyth acknowledges that dismissal with prejudice is typically

 warranted when a plaintiff fails to cure pleading deficiencies after being granted an

 opportunity to do so, Smyth nevertheless contends that she should be permitted to

 again amend her complaint to attempt to cure the defects identified by the Magistrate

 Judge because “it cannot be said that any amendment would be futile.” (Dkt. #55 at 2)

 (emphasis in original). In her objection, Smyth implies that her Second Amended

 Complaint’s failure to cure the TDCA pleading deficiencies is the result of the

 breakdown in communications between Smyth and her counsel.1 (Dkt. #55 at 1).

 Therefore, Smyth seems to contend that dismissal should be without prejudice

 because it is possible that the pleading deficiencies could be cured in the future should

 Smyth resume communications with counsel. The Court disagrees.

        A court may deny leave to amend if there is “repeated failure to cure

 deficiencies by amendments previously allowed” or if the amendment would be futile.

 Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003) (quoting Foman v.

 Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962)). After Smyth’s lawsuit

 was removed, the Court advised Smyth of the different pleading standards in state

 and federal court and permitted Smyth to amend her complaint as needed to comply

 with the federal standard. After CitiMortgage and Cenlar moved to dismiss some of



        1 Before filing Smyth’s objections to the Magistrate Judge’s Report, Smyth’s counsel
 filed a Motion to Withdraw as Attorneys for Plaintiff, (Dkt. #51), in which Smyth’s counsel
 seek to withdraw their representation because Smyth has ceased communications with them.


                                             4
Case 4:20-cv-00047-SDJ-CAN Document 70 Filed 03/16/21 Page 5 of 9 PageID #: 1465




 Smyth’s claims, the Magistrate Judge offered Smyth a second opportunity to amend

 her complaint to conform to federal pleading standards, this time with specific notice

 of the pleading deficiencies alleged by CitiMortgage and Cenlar. Smyth then filed her

 Second Amended Complaint—the live pleading. Smyth has had ample opportunity to

 adequately plead her TDCA claims in accordance with federal pleading standards,

 and she has repeatedly failed to do so. Accordingly, dismissal with prejudice is

 warranted.

       Smyth contends that she should be permitted yet another opportunity to

 replead because her prior failures to cure pleading deficiencies were the result of a

 breakdown in communications between her and her counsel, and it is possible that

 some amendment in the future could cure the deficiencies. But the possibility that a

 future amendment of Smyth’s pleading might fix the deficiencies at issue is

 insufficient to merit the relief requested. In this regard, Smyth fails to explain how

 the opportunity to amend her complaint a third time would cure any of the

 deficiencies she has thus far been unable to remedy. Likewise, Smyth fails to show

 how another opportunity to amend would not be futile. See Retana v. Twitter, Inc.,

 419 F. Supp. 3d 989, 999 (N.D. Tex. 2019); Inclusive Communities Project, Inc. v.

 Heartland Cmty. Ass’n, Inc., 399 F. Supp. 3d 657, 671 (N.D. Tex. 2019). For these

 reasons, Smyth’s objection is overruled.

 II. CitiMortgage and Cenlar’s Objection

       The Magistrate Judge concluded that, “[t]o the extent the live pleading could

 be construed to include a claim for declaratory judgment, the Court recommends




                                            5
Case 4:20-cv-00047-SDJ-CAN Document 70 Filed 03/16/21 Page 6 of 9 PageID #: 1466




 Plaintiff should be permitted at this juncture to proceed with a declaratory judgment

 claim.” (Dkt. #50 at 11). The Magistrate Judge therefore recommended that

 CitiMortgage and Cenlar’s dismissal motions be denied with respect to Smyth’s

 request for a declaratory judgment.

       In her live pleading, Smyth asserts a claim for declaratory judgment, arguing

 that CitiMortgage and Cenlar’s failure to comply with the Deed of Trust warrants a

 declaration that the substitute trustee’s deed from the November 5, 2019 foreclosure

 sale is void and, therefore, should be set aside. (Dkt. #32 at 19–21). In her briefing,

 Smyth clarifies that she seeks a declaration that “the foreclosure sale is noncompliant

 with the Deed of Trust and applicable law—and thus void.” (Dkts. #40 at 10, #44

 at 3). Smyth’s breach of contract claim, in turn, is premised, at least in part, on

 CitiMortgage and Cenlar’s alleged failure to comply with the Deed of Trust. (Dkt. #32

 at 6–12).

       Under the Declaratory Judgment Act, a federal court “may declare the rights

 and other legal relations of any interested party seeking such declaration, whether

 or not further relief is or could be sought.” 28 U.S.C. § 2201(a). “The Declaratory

 Judgment Act is a procedural device that creates no substantive rights, and requires

 the existence of a justiciable controversy.” Sgroe v. Wells Fargo Bank, N.A., 941 F.

 Supp. 2d 731, 752 (E.D. Tex. 2013) (citing Aetna Life Ins. Co. v. Haworth, 300 U.S.

 227, 239–241 (1937); Lowe v. Ingalls Shipbuilding, 723 F.2d 1173, 1179 (5th Cir.

 1984)). As the federal rules delineate, “[t]he existence of another adequate remedy

 does not preclude a declaratory judgment that is otherwise appropriate.” FED. R.




                                           6
Case 4:20-cv-00047-SDJ-CAN Document 70 Filed 03/16/21 Page 7 of 9 PageID #: 1467




 CIV. P. 57. Here, Smyth asserts a claim for breach of contract and a request for a

 declaratory judgment. (Dkt. #32 at 6, 19).

       CitiMortgage and Cenlar argue that a judgment declaring the foreclosure sale

 void goes beyond merely declaring the rights of the parties and would therefore be an

 inappropriate application of the Declaratory Judgment Act. However, courts

 routinely consider requests for declaratory judgments declaring foreclosure sales void

 and allow them to proceed so long as there is a surviving, substantive cause of

 action—such as a claim for breach contract—to support the request for declaratory

 relief. See, e.g., Fraley v. BAC Home Loans Servicing, LP, No. 3:11–CV–1060–N–BK,

 2012 WL 779130, at *9–10 (N.D. Tex. Jan. 10, 2012) (declining to dismiss a request

 for a declaratory judgment setting aside a foreclosure sale because some of the

 plaintiff’s substantive claims survived dismissal), report and recommendation

 adopted, No. 3:11–CV–1060–N–BK, 2012 WL 779654 (N.D. Tex. Mar. 9, 2012); see

 also Casalicchio v. BOKF, N.A., 951 F.3d 672, 675–78 (5th Cir. 2020) (considering the

 merits of a plaintiff’s request for a declaratory judgment voiding a foreclosure sale in

 conjunction with the plaintiff’s claim for breach of the deed of trust). CitiMortgage

 and Cenlar point to no authority standing for the proposition that a judgment

 declaring a foreclosure sale void is not a valid declaratory judgment. Rather, the

 authority cited by CitiMortgage and Cenlar only confirms that the Declaratory

 Judgment Act does not create a freestanding cause of action and therefore cannot

 support a lawsuit when all substantive claims have been dismissed. See James v.




                                              7
Case 4:20-cv-00047-SDJ-CAN Document 70 Filed 03/16/21 Page 8 of 9 PageID #: 1468




 Wells Fargo Bank, N.A., No. H-14-0449, 2014 WL 2123060, at *9 (S.D. Tex. May 21,

 2014). Here, on the other hand, some of Smyth’s substantive claims remain.

       CitiMortgage and Cenlar argue that, because the Declaratory Judgment Act

 does not create a substantive cause of action, issuing a declaration voiding the

 foreclosure sale would convert the Declaratory Judgment Act into a substantive cause

 of action. The Court disagrees. It is true that the Declaratory Judgment Act merely

 authorizes a remedy and does not itself create a substantive cause of action. Dederick

 v. Wells Fargo Bank, N.A., No. 4:15-cv-675, 2015 WL 12915555, at *3 (E.D. Tex. Dec.

 18, 2015). However, Smyth does not claim the Declaratory Judgment Act is the source

 of her substantive right to void the foreclosure sale. Rather, Smyth’s complaint makes

 clear that the source of her substantive right to void the foreclosure sale is

 CitiMortgage and Cenlar’s alleged breach of the Deed of Trust. Smyth’s request for a

 declaratory judgment that the foreclosure sale is void is best understood as a remedy

 requested by Smyth in conjunction with her breach-of-contract claim. And while

 CitiMortgage and Cenlar have made clear that they do not believe that Smyth’s

 breach-of-contract claim entitles her to such a remedy, applicable precedent fails to

 support their position. In Casalicchio, for example, the plaintiff requested a

 declaratory judgment voiding a foreclosure sale as a remedy for the plaintiff’s claim

 for breach of the deed of trust. 951 F.3d at 675. Rather than holding that such relief

 was categorically unavailable in breach-of-contract cases, the Fifth Circuit proceeded

 to consider the merits of the claim. See id. CitiMortgage and Cenlar’s objections are

 therefore overruled.




                                           8
Case 4:20-cv-00047-SDJ-CAN Document 70 Filed 03/16/21 Page 9 of 9 PageID #: 1469




                                    CONCLUSION

       Having considered Defendants CitiMortgage, Inc. and Cenlar FSB’s Partial

 Objection, (Dkt. #52), Plaintiff Eileen Smyth’s Objection, (Dkt. #55), and Defendants

 CitiMortgage, Inc. and Cenlar FSB’s Response, (Dkt. #56), the Court adopts the
        .
 Magistrate Judge’s Report and Recommendation, (Dkt. #50), as the findings and

 conclusions of the Court.

       It is therefore ORDERED that Defendant CitiMortgage, Inc.’s Partial Motion

 to Dismiss, (Dkt. #33), and Defendant Cenlar FSB’s Partial Motion to Dismiss,

 (Dkt. #36), are each GRANTED in part and DENIED in part. Plaintiff Eileen

 Smyth’s Texas Debt Collection Act claims against Defendants CitiMortgage, Inc. and

 Cenlar FSB are hereby DISMISSED with prejudice. All other claims remain.

            So ORDERED and SIGNED this 15th day of March, 2021.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE




                                          9
